415 F.2d 322
UNITED STATES of America, Appellee,v.Julius BANDY, Appellant.
No. 12854.
United States Court of Appeals Fourth Circuit.
September 11, 1969.

Gordon L. Starks, Jr., Newport News, Va., for appellant.
Roger T. Williams, Asst. U. S. Atty., for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
On this appeal the only challenge in the appellant's brief is directed to the length of the sentence imposed after Bandy had entered a plea of guilty. It is charged that the sentence of ten years was excessive and constituted cruel and unusual punishment in violation of the Constitution of the United States.


2
This sole assertion of error is utterly frivolous. Suffice it to say that the sentence imposed was within the limits of the applicable statute. The Government has filed a motion to dismiss the appeal, which will be treated as a motion for summary affirmance.


3
Since the appeal is wholly without merit, the judgment of conviction and sentence below will be summarily affirmed.1


4
Affirmed.



Notes:


1
 Appellant's brief was due to be filed on April 15, 1969, as court-appointed counsel was well aware. The Clerk of this court made numerous unsuccessful attempts to contact counsel and to gain his cooperation in the prosecution of this appeal. Counsel was permitted to file with the Clerk, on August 15, 1969, a paper writing purporting to be a "brief." Counsel's conduct, inattention and lack of cooperation have been unprofessional, irritating and censurable